Detailed Action
This is a final Office action in response to communications received on 12/16/2021.  Claims 1-13 were amended. Claims 1-13 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 12/16/2021, to claims 1-13 amending the claims to remove unnecessarily plurals is sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claims 1-13, as filed in (3) of the Non-Final Office action filed 9/17/2021, is withdrawn.  
Applicant’s amendments, filed 12/16/2021, to claims 6-8 and 10-12 amending the claims to remove labeled process steps and references to said labels is sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claims 6-8 and 10-12, as filed in (3) of the Non-Final Office action filed 9/17/2021, is withdrawn.  
Applicant’s amendments, filed 12/16/2021, to claim 1 amending the claim to recite a processor in communication with a memory to implement the functions of the apparatus are sufficient to overcome the rejection to the aforementioned claim. Accordingly, the interpretation of claim 1 under 112, sixth paragraph, as filed in (6) of the Non-Final Office action filed 9/17/2021, is withdrawn.  
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Pennanen, Gorman and Gray have been considered, but are moot because the new ground of rejection necessitated from amending the independent claims 1, 6 and 10. The instant rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically argued in the Applicant's response.
Consequently, the rejection of the claims under 35 U.S.C. 103 is presented as below.

Claim Objections
Claims 1 is objected to because of the following informalities:  
Regarding claims 1, the claim recites “a ledger storage part that stores the block has been built”, which is grammatically incorrect and unclear as to the meaning of the limitation. Examiner recommends correcting the claim to more clearly describe this particular limitation.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pennanen (US 2015/0356555 A1), further in view of Gorman (US 10361869 B2), further in view of Booz (US 2017/0279774 A1).
 Regarding claim 1, Pennanen teaches the limitations of claim 1 substantially as follows:
A blockchain management apparatus comprising: at least a processor; and a memory in communication with the processor, wherein the processor is configured to execute program instructions stored in the memory to implement: (Pennanen; Para. [0001]: storage media having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device comprising processing hardware)
a block reception part that receives a block including a transaction [including at least one of a contract, an input to the contract, and an execution result of the contract;] (Pennanen; Para. [0012]: Validating transactions and blocks that are received (i.e. block including a transaction))
a consensus building part that builds a consensus when the transaction verification part has verified that the transaction included in the block is valid; and (Pennanen; Paras. [0006]-[0007], [0012] & [0063]: Achieving verification via consensus (i.e. builds a consensus) for validating received transactions and blocks with peer nodes (i.e. when the transaction verification part has verified that the transaction included in the block is valid))
a ledger storage part that stores the block has been built; (Pennanen; Para. [0012]: A block chain (i.e. ledger storage part) to which validated blocks and transactions are added which are validated by consensus (i.e. stores the block has been built))
Pennanen does not teach the limitations of claim 1 as follows:
a transaction including at least one of a contract, an input to the contract, and an execution result of the contract; 
a transaction verification part that includes a guarantor information storage section and 
a selector to select a contract signature verification section when the transaction includes the contract or a contract execution result verification section when the transaction includes the execution result of the contract; 
wherein the guarantor information storage section stores a public key of a guarantor that assures security of the contract; 
the contract signature verification section that verifies, a signature included in the transaction by using the public key of the guarantor stored in the guarantor information storage section; and 
the contract execution result verification section verifies that, the execution result of the contract included in the transaction is accurate with respect to the contract and the input of the contract. 
However, in the same field of endeavor, Gorman discloses the limitations of claim 1 as follows:
a transaction including at least one of a contract, an input to the contract, and an execution result of the contract; (Gorman; Col. 1, Lines 25-30; Col. 4, Lines 3-7: An event, such as a transaction, which triggers a smart contract (i.e. including at least one of a contract(s)))
a transaction verification part that includes a guarantor information storage section and (Gorman; Col. 1, Lines 25-30; Col. 5, Lines 16-25 and 29-34: Verifying a published event using a public key of the publisher stored in a certificate (i.e. guarantor information storage section) which validates the signature of the published event which may trigger a smart contract))
wherein the guarantor information storage section stores a public key of a guarantor that assures security of the contract; (Gorman; Col. 1, Lines 25-30; Col. 5, Lines 16-25 and 29-34: Verifying a published event using a public key of the publisher stored in a certificate (i.e. guarantor information storage section) which validates the signature of the published event which may trigger a smart contract (i.e. assures security of a contract))
the contract signature verification section that verifies, a signature included in the transaction by using the public key of the guarantor stored in the guarantor information storage section; and (Gorman; Col. 1, Lines 25-30; Col. 5, Lines 16-25 and 29-34: Verifying a published event which may trigger a smart contract using a public key of the publisher stored in a certificate which validates the signature of the published event (i.e. signature included in the transaction by using the public key of the guarantor stored in the guarantor information storage section))
Gorman is combinable with Pennanen because both are from the same field of endeavor of securely managing blockchain transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pennanen to incorporate the signature verified transactions and smart contracts as in Gorman in order to improve the security of the system by providing a means by which transactions on the blockchain may be verified via signatures.
Pennanen and Gorman do not teach the limitations of claim 1 as follows:
a selector to select a contract signature verification section when the transaction includes the contract or a contract execution result verification section when the transaction includes the execution result of the contract; 
the contract execution result verification section verifies that, the execution result of the contract included in the transaction is accurate with respect to the contract and the input of the contract. 
However, in the same field of endeavor, Booz discloses the limitations of claim 1 as follows:
a selector to select a contract signature verification section when the transaction includes the contract or a contract execution result verification section when the transaction includes the execution result of the contract; (Booz; Para. [0055]: Verifying that a software module has a digital signature (i.e. select a contract signature verification section) when a third party digital signature is included as a term of smart contract (i.e. when the transaction includes the contract) and may also execute the software module and receive confirmation that the software module has been executed (i.e. contract execution result verification when the transaction includes the execution result of the contract))
the contract execution result verification section verifies that, the execution result of the contract included in the transaction is accurate with respect to the contract and the input of the contract. (Booz; Para. [0055]: Execute the software module and receive confirmation (i.e. contract execution result verification section verifies) that the software module has been executed (i.e. the execution result of the contract included in the transaction is accurate) for a proposal that complies with all the terms of the smart contract (i.e. with respect to the contract and the input of the contract))
Booz is combinable with both Pennanen and Gorman because all are from the same field of endeavor of securely managing blockchain transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pennanen and Gorman to incorporate the confirmation of execution of a software module and compliance of a smart contract as in Booz in order to improve the security of the system by providing a means by which correct execution of a smart contract may be verified.

Regarding claim 2, Pennanen, Gorman and Booz teach the limitations of claim 1.
Pennanen, Gorman and Booz teach the limitations of claim 2 as follows:
The blockchain management apparatus according to claim 1, wherein the consensus building part compares a hash value calculated from the block in accordance with a predetermined rule with a target value given to a system or calculated from a plurality of blocks stored in the ledger storage part and determines that, when a comparison result satisfies a predetermined condition, the consensus has been built with a different blockchain management apparatus.   (Pennanen; Paras. [0012] & [0022]: A block to be added must include a hash of a previous block of the blockchain (i.e. hash value calculated from the received block in accordance with a predetermined rule with a target value calculated from a plurality of blocks stored in the ledger storage part) a hash of the block itself and a nonce in order to be added by consensus verification of connected peers (i.e. consensus has been built with a different blockchain management apparatus))

Regarding claim 4, Pennanen, Gorman and Booz teach the limitations of claim 1.
Pennanen, Gorman and Booz teach the limitations of claim 4 as follows:
The blockchain management apparatus according to claim 1, wherein the processor is configured to execute the program instructions stored in the memory to further implement: a transaction reception part that receives the transaction; and a block generation part that generates the block by grouping a hash value calculated from a last block stored in the ledger storage part and the transaction received by the transaction reception part.  (Pennanen; Paras. [0012] & [0022]: Transactions and blocks to be added (i.e. receives a transaction) must include a hash of a previous block of the blockchain a hash of the block itself and a nonce (i.e. grouping a hash value calculated from a last block stored in the ledger storage part and the transactions) in order to be added by consensus verification of connected peers)

Regarding claim 5, Pennanen, Gorman and Booz teach the limitations of claim 4.
Pennanen, Gorman and Booz teach the limitations of claim 5 as follows:
The blockchain management apparatus according to claim 4, wherein the block generation part generates the block in such a manner that a predetermined condition is satisfied when the hash value calculated from the last block in accordance with a predetermined rule is compared with a target value given to a system or calculated from a plurality of blocks stored in the ledger storage part.  (Pennanen; Paras. [0012] & [0022]: A block to be added must include a hash of a previous block of the blockchain a hash of the block itself and a nonce (i.e. predetermined condition is satisfied when a hash value calculated from a block in accordance with a predetermined rule is compared with a target value calculated from a plurality of blocks stored in the ledger storage) in order to be added by consensus verification of connected peers)

Regarding claim 6, Pennanen teaches the limitations of claim 6 substantially as follows:
A blockchain management method comprising: 
a first step of receiving a block including a transaction [including at least one of a contract, input to the contract, and an execution result of the contract;]  (Pennanen; Para. [0012]: Validating transactions and blocks that are received (i.e. block(s) including a transaction(s)))
a fifth step of building a consensus about writing of the block with a different blockchain management apparatus when the transaction included in the block has been verified; and (Pennanen; Paras. [0006]-[0007], [0012] & [0063]: Achieving verification via consensus (i.e. builds a consensus) for validating received transactions and blocks with peer nodes (i.e. writing of the block with a different blockchain management apparatus when the transaction verification part has verified that the transaction included in the block is valid))
a sixth step of storing the block about which the consensus has been built in a ledger storage part.  (Pennanen; Para. [0012]: A block chain (i.e. ledger storage part) to which validated blocks and transactions are added which are validated by consensus (i.e. stores the block about which consensus has been built))
Pennanen does not teach the limitations of claim 6 as follows:
a transaction including at least one of a contract, input to the contract, and an execution result of the contract; 
a second step of determining a type of the transaction; 
a third step of verifying a signature included in the transaction by using a public key of a guarantor that assures security of the contract when the type of the transaction is the contract; 
a fourth step of verifying the execution result of the contract included in the transaction is accurate with respect to the contract and the input of the contract when the type of the transaction is the execution result of the contract; 
However, in the same field of endeavor, Gorman discloses the limitations of claim 6 as follows:
a transaction including at least one of a contract, input to the contract, and an execution result of the contract; (Gorman; Col. 1, Lines 25-30; Col. 4, Lines 3-7: An event, such as a transaction, which triggers a smart contract (i.e. including at least one of a contract(s)))
a second step of determining a type of the transaction; (Gorman; Col. 1, Lines 25-30; Col. 4, Lines 3-7: An event, such as a transaction, which triggers a smart contract (i.e. determining a type of the transaction))
a third step of verifying a signature included in the transaction by using a public key of a guarantor that assures security of the contract when the type of the transaction is the contract; (Gorman; Col. 1, Lines 25-30; Col. 5, Lines 16-25 and 29-34: Verifying a published event which may trigger a smart contract (i.e. when the type of the transaction is the contract) using a public key of the publisher stored in a certificate which validates the signature of the published event (i.e. signature included in the transaction by using a public key of a guarantor stored in the guarantor information storage section))
Gorman is combinable with Pennanen because both are from the same field of endeavor of securely managing blockchain transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pennanen to incorporate the signature verified transactions and smart contracts as in Gorman in order to improve the security of the system by providing a means by which transactions on the blockchain may be verified via signatures.
Pennanen and Gorman do not teach the limitations of claim 6 as follows:
a fourth step of verifying the execution result of the contract included in the transaction is accurate with respect to the contract and the input of the contract when the type of the transaction is the execution result of the contract; 
However, in the same field of endeavor, Booz discloses the limitations of claim 6 as follows:
a fourth step of verifying the execution result of the contract included in the transaction is accurate with respect to the contract and the input of the contract when the type of the transaction is the execution result of the contract; (Booz; Para. [0055]: Execute the software module and receive confirmation (i.e. verifying execution result) that the software module has been executed (i.e. the execution result of the contract included in the transaction is accurate) for a proposal that complies with all the terms of the smart contract (i.e. with respect to the contract and the input of the contract))
Booz is combinable with both Pennanen and Gorman because all are from the same field of endeavor of securely managing blockchain transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pennanen and Gorman to incorporate the confirmation of execution of a software module and compliance of a smart contract as in Booz in order to improve the security of the system by providing a means by which correct execution of a smart contract may be verified.

Regarding claim 7, Pennanen, Gorman and Booz teach the limitations of claim 6.
Pennanen, Gorman and Booz teach the limitations of claim 7 as follows:
The blockchain management method according to claim 6, wherein the fifth step includes: 
comparing a hash value calculated from the block in accordance with a predetermined rule with a target value given to a system or calculated from a plurality of blocks stored in the ledger storage part; and determining that the consensus has been built with the different blockchain management apparatus when a comparison result satisfies a predetermined condition.   (Pennanen; Paras. [0012] & [0022]: A block to be added must include a hash of a previous block of the blockchain (i.e. hash value calculated from the received block in accordance with a predetermined rule with a target value calculated from a plurality of blocks stored in the ledger storage part) a hash of the block itself and a nonce in order to be added by consensus verification of connected peers (i.e. consensus has been built with a different blockchain management apparatus))

Regarding claim 9, Pennanen, Gorman and Booz teach the limitations of claim 6.
Pennanen, Gorman and Booz teach the limitations of claim 9 as follows:
The blockchain management method according to claim 6, further comprising: receiving the transaction; and generating the block by grouping a hash value calculated from a last block stored in the ledger storage part and the transaction.   (Pennanen; Paras. [0012] & [0022]: Transactions and blocks to be added (i.e. receives a transaction) must include a hash of a previous block of the blockchain a hash of the block itself and a nonce (i.e. grouping a hash value calculated from a last block stored in the ledger storage part and the transactions) in order to be added by consensus verification of connected peers)

Regarding claim 10, Pennanen teaches the limitations of claim 10 substantially as follows:
A non-transitory computer-readable storage medium storing a program causing a computer to execute: (Pennanen; Para. [0001]: storage media having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device comprising processing hardware)
first processing of receiving a block including a transaction [including at least one of a contract, input to the contract, and an execution result of the contract;] (Pennanen; Para. [0012]: Validating transactions and blocks that are received (i.e. block including a transaction))
fifth processing of building a consensus about writing of the block with a different blockchain management apparatus when the transaction included in the block has been verified as being valid; and (Pennanen; Paras. [0006]-[0007], [0012] & [0063]: Achieving verification via consensus (i.e. builds a consensus) for validating received transactions and blocks with peer nodes (i.e. writing of the block with a different blockchain management apparatus when the transaction verification part has verified that the transaction included in the block is valid))
sixth processing of storing the block about which the consensus has been built in a ledger storage part.  (Pennanen; Para. [0012]: A block chain (i.e. ledger storage part) to which validated blocks and transactions are added which are validated by consensus (i.e. stores the block about which consensus has been built))
Pennanen does not teach the limitations of claim 10 as follows:
a transaction including at least one of a contract, input to the contract, and an execution result of the contract; 
second processing of determining a type of the transaction; 
third processing of verifying a signature included in the transaction by using a public key of a guarantor that assures security of the contract when the type of the transaction is the contract; 
fourth processing of verifying the execution result of the contract included in the transaction is accurate with respect to the contract and input of the contract when the type of the transaction is the execution result of the contract; 
However, in the same field of endeavor, Gorman discloses the limitations of claim 10 as follows:
a transaction including at least one of a contract, input to the contract, and an execution result of the contract; (Gorman; Col. 1, Lines 25-30; Col. 4, Lines 3-7: An event, such as a transaction, which triggers a smart contract (i.e. including at least one of a contract))
second processing of determining a type of the transaction; (Gorman; Col. 1, Lines 25-30; Col. 4, Lines 3-7: An event, such as a transaction, which triggers a smart contract (i.e. determining a type of the transaction))
third processing of verifying a signature included in the transaction by using a public key of a guarantor that assures security of the contract when the type of the transaction is the contract; (Gorman; Col. 1, Lines 25-30; Col. 5, Lines 16-25 and 29-34: Verifying a published event which may trigger a smart contract (i.e. when the type of the transaction is the contract) using a public key of the publisher stored in a certificate which validates the signature of the published event (i.e. signature included in the transaction by using a public key of a guarantor stored in the guarantor information storage section))
Gorman is combinable with Pennanen because both are from the same field of endeavor of securely managing blockchain transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pennanen to incorporate the signature verified transactions and smart contracts as in Gorman in order to improve the security of the system by providing a means by which transactions on the blockchain may be verified via signatures.
Pennanen and Gorman do not teach the limitations of claim 10 as follows:
fourth processing of verifying the execution result of the contract included in the transaction is accurate with respect to the contract and input of the contract when the type of the transaction is the execution result of the contract; 
However, in the same field of endeavor, Booz discloses the limitations of claim 10 as follows:
fourth processing of verifying the execution result of the contract included in the transaction is accurate with respect to the contract and input of the contract when the type of the transaction is the execution result of the contract; (Booz; Para. [0055]: Execute the software module and receive confirmation (i.e. verifying execution result) that the software module has been executed (i.e. the execution result of the contract included in the transaction is accurate) for a proposal that complies with all the terms of the smart contract (i.e. with respect to the contract and the input of the contract))
Booz is combinable with both Pennanen and Gorman because all are from the same field of endeavor of securely managing blockchain transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pennanen and Gorman to incorporate the confirmation of execution of a software module and compliance of a smart contract as in Booz in order to improve the security of the system by providing a means by which correct execution of a smart contract may be verified.

Regarding claim 11, Pennanen, Gorman and Booz teach the limitations of claim 10.
Pennanen, Gorman and Booz teach the limitations of claim 11 as follows:
The non-transitory computer-readable storage medium storing a program according to claim 10, wherein the fifth processing includes: comparing a hash value calculated from the block in accordance with a predetermined rule with a target value given to a system or calculated from a plurality of blocks stored in the ledger storage part; and determining that the consensus has been built with the different blockchain management apparatus when a comparison result satisfies a predetermined condition.   (Pennanen; Paras. [0012] & [0022]: A block to be added must include a hash of a previous block of the blockchain (i.e. hash value calculated from the received block in accordance with a predetermined rule with a target value calculated from a plurality of blocks stored in the ledger storage part) a hash of the block itself and a nonce in order to be added by consensus verification of connected peers (i.e. consensus has been built with a different blockchain management apparatus))

Regarding claim 13, Pennanen, Gorman and Booz teach the limitations of claim 10.
Pennanen, Gorman and Booz teach the limitations of claim 13 as follows:
The non-transitory computer-readable storage medium storing a program according to claim 10, wherein the program further causes the computer to execute processing of: receiving the transaction; and generating the block by grouping a hash value calculated from a last block stored in the ledger storage part and the transaction.(Pennanen; Paras. [0012] & [0022]: Transactions and blocks to be added (i.e. receives a transaction) must include a hash of a previous block of the blockchain a hash of the block itself and a nonce (i.e. grouping a hash value calculated from a last block stored in the ledger storage part and the transactions) in order to be added by consensus verification of connected peers)

Claims 3, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pennanen (US 2015/0356555 A1), further in view of Gorman (US 10361869 B2), further in view of Booz (US 2017/0279774 A1), as applied to claims 1, 6 and 10, further in view of Gray (US 2017/0353309 A1).
 Regarding claim 3, Pennanen, Gorman and Booz teach the limitations of claim 1.
Pennanen, Gorman and Booz do not teach the limitations of claim 3 as follows:
The blockchain management apparatus according to claim 1, wherein the contract execution result verification section acquires, by using an identifier of the contract or an identifier of the input of the contract, the contract and the input of the contract and executes the contract.   
Pennanen, Gorman and Booz teach the limitations of claim 3 as follows:
The blockchain management apparatus according to claim 1, wherein the contract execution result verification section acquires, by using an identifier of the contract or an identifier of the input of the contract, the contract and the input of the contract and executes the contract.   (Gray; Paras. [0022] & [0059]: Using an identifier of a callback function of the smart contract (i.e. identifier of the contract) in a request for an event by a cryptlet to a cryptodelegate which executes a smart contract (i.e. the contact and the input of the contract) which was previously executed)
Gray is combinable with both Pennanen, Gorman and Booz because all are from the same field of endeavor of securely managing blockchain transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pennanen and Gorman to incorporate the verified response based on the execution of a smart contract as in Gray in order to improve the security of the system by providing a means by which correct execution of a smart contract may be verified.

Regarding claim 8, Pennanen, Gorman and Booz teach the limitations of claim 6.
Pennanen, Gorman and Booz do not teach the limitations of claim 8 as follows:
The blockchain management method according to claim 6, wherein the fourth step includes: acquiring the contract and the input of the contract by using an identifier of the contract or an identifier of the input of the contract described in the transaction; and executing the contract.  
Pennanen, Gorman and Booz teach the limitations of claim 8 as follows:
The blockchain management method according to claim 6, wherein the fourth step includes: acquiring the contract and the input of the contract by using an identifier of the contract or an identifier of the input of the contract described in the transaction; and executing the contract.  (Gray; Paras. [0022] & [0059]: Using an identifier of a callback function of the smart contract (i.e. identifier of the contract) in a request for an event by a cryptlet to a cryptodelegate which executes a smart contract (i.e. the contract and the input of the contract) which was previously executed (i.e. execution result of the contract from the received block) and executes the smart contract based on the new event (i.e. executes the contract))
Gray is combinable with both Pennanen, Gorman and Booz because all are from the same field of endeavor of securely managing blockchain transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pennanen and Gorman to incorporate the verified response based on the execution of a smart contract as in Gray in order to improve the security of the system by providing a means by which correct execution of a smart contract may be verified.

Regarding claim 12, Pennanen, Gorman and Booz teach the limitations of claim 10.
Pennanen, Gorman and Booz do not teach the limitations of claim 12 as follows:
The non-transitory computer-readable storage medium storing a program according to claim 10, wherein the fourth processing includes: acquiring the contract and the input of the contract by using an identifier of the contract or an identifier of the input of the contract described in the transaction and, executing the contract.  
Pennanen, Gorman and Booz teach the limitations of claim 12 as follows:
The non-transitory computer-readable storage medium storing a program according to claim 10, wherein the fourth processing includes: acquiring the contract and the input of the contract by using an identifier of the contract or an identifier of the input of the contract described in the transaction and, executing the contract.  (Gray; Paras. [0022] & [0059]: Using an identifier of a callback function of the smart contract (i.e. identifier of the contract) in a request for an event by a cryptlet to a cryptodelegate which executes a smart contract (i.e. the contact and the input of the contract) which was previously executed (i.e. execution result of the contract from the received block) and executes the smart contract based on the new event (i.e. executes the contract))
Gray is combinable with both Pennanen, Gorman and Booz because all are from the same field of endeavor of securely managing blockchain transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pennanen and Gorman to incorporate the verified response based on the execution of a smart contract as in Gray in order to improve the security of the system by providing a means by which correct execution of a smart contract may be verified.

Prior Art Considered But Not Relied Upon
Orsini (US 2017/0103468 A1) which teaches the use of a blockchain ledger for tracking a history of event or transactions for a cryptographically-secure network.
Smith (US 2015/0379510 A1) which teaches a method and system to use a block chain infrastructure and smart contracts to monetize data transactions involving changes to data included into a data supply chain.

Conclusion
For the above-stated reasons, claims 1-13 are rejected.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438  

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438